 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:18-cr-00212-TLN
12                                     Plaintiff,               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS
13   v.                                                         UNDER SPEEDY TRIAL ACT;
                                                                FINDINGS AND ORDER
14   A VERN SAETEURN,
15                                     Defendant.
16

17             Defendant A Vern Saeteurn, by and through Linda M. Parisi, his counsel of record, and

18 plaintiff, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

19             1.         By previous stipulation, this matter was set for a Status Conference on December 19,

20 2019.

21             2.        By this stipulation, the defendant now moves to continue the Status Conference until

22 January 16, 2020, at 9:30 a.m. and to exclude time between December 19, 2019 and January 16, 2020

23 and under Local Code T4. The United States does not oppose this request.

24             3.        The parties agree and stipulate, and request that the Court find the following:

25             a.        Counsel for Mr. Saeteurn need additional to review and confer with client regarding

26 the plea agreement, review discovery and conduct additional research.

27

28                                                          1
          Stipulation and Order
 1          b.        Defense counsel and the US Attorney have been discussing a resolution to the case and

 2 need further time to resolve the matter.

 3          c.        Counsel for defendant Mr. Saeteurn believe that failure to grant the above-requested

 4 continuance would deny them the reasonable time necessary for effective preparation, taking into

 5 account the exercise of due diligence.

 6          c.        The United States Attorney agrees to the continuance.

 7          d.        All counsel agrees to the continuance.

 8          e.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et

 9 seq., within which trial must commence, the time period of December 19, 2019 and January 16, 2020,

10 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 316l(h)(7)(A), B(iv) [Local CodeT4] because

11 it results from a continuance granted by the Court at defendant's request on the basis of the Court's

12 finding that the ends of justice served by taking such action outweigh the best interest of the public

13 and the defendant in a speedy trial.

14          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

15 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

16 a trial must commence.

17 Dated: December 12, 2019

18                                                           Respectfully Submitted,

19                                                           /s/ Linda M. Parisi
                                                             ______________________________________
20
                                                             Linda M. Parisi
21                                                           Attorney for A Vern Saeteurn

22

23 Dated: December 12, 2019                                  BENJAMIN B. WAGNER
                                                             United States Attorney
24

25                                                           /s/ Linda M. Parisi by e-mail authorization
                                                             _______________________________________
26                                                            Vincenza Rabenn, Assistant U.S. Attorney
                                                             Attorney for Plaintiff
27

28                                                       2
       Stipulation and Order
   LINDA M. PARISI, SBN 84247
 1 LAW OFFICES OF WING & PARISI
   917 G Street
 2 Sacramento, CA 95814
   Telephone: (916) 441-4888
 3 Facsimile: (916) 441-1575
   Email: linda@wingparisilaw.com
 4
   Attorneys for A Vern Saeteurn
 5

 6

 7                                   IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA
                                                                         Case No. 2:18-cr-00212-TLN-1
11                                  Plaintiff,
                                                                          ORDER
12           v.
13
      A VERN SAETEURN,
14

15                                 Defendant,
16

17                Based on the reasons set forth in the stipulation of the parties filed on December 11, 2019, and
18
     good cause appearing therefrom, the Court adopts the stipulation of the parties in its entirety. IT IS
19
     HEREBY ORDERED that the Status Conference currently set for December 19, 2019, be vacated and
20
     that the Status Conference be set for January 16, 2020, at 9:30 a.m. The Court finds that the ends of
21

22 justice to be served by granting a continuance outweigh the best interests of the public and the

23 defendants in a speedy trial. Accordingly, IT IS HEREBY ORDERED that, for the reasons stated in

24 the parties’ December 11, 2019 stipulation, the time within which the trial of this matter must be

25 ///

26
     ///
27

28                                                           3
           Stipulation and Order
     commenced under the Speedy Trial Act is excluded during the time period of December 19, 2019 and
 1
     January 16, 2020, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv) and Local Code 25.
 2

 3

 4
     Dated: December 12, 2019
 5

 6                                                           Troy L. Nunley
                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
       Stipulation and Order
